           Case 1:18-cv-01316-DAD-GSA Document 28 Filed 03/23/21 Page 1 of 3



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   EDWARD SIMEON PITTMAN,                      1:18-cv-01316-DAD-GSA-PC
 9                  Plaintiff,                   ORDER GRANTING DEFENDANTS’
                                                 MOTION TO MODIFY THE SCHEDULING
10         v.                                    ORDER
                                                 (ECF No. 24.)
11   DR. KAMEN, et al.,
                                                        NEW DEADLINES FOR ALL PARTIES:
12                 Defendants.
                                                        New Discovery Deadline:   June 15, 2021
13
                                                        New Dispositive Motions Deadline: August 15,
14                                                      2021
15                                               ORDER GRANTING PLAINTIFF’S MOTION
                                                 FOR EXTENSION OF TIME UNTIL APRIL
16                                               15, 2021, TO RESPOND TO DISCOVERY
                                                 (ECF No. 27.)
17

18   I.     BACKGROUND
19          Edward Simeon Pittman (“Plaintiff”) is a prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
21   Plaintiff’s First Amended Complaint, filed on November 8, 2019, on Plaintiff’s Eighth
22   Amendment medical indifference claim against defendant Kamen; and Plaintiff’s First
23   Amendment retaliation claims against defendants Kamen and Hickman. (ECF No. 14.)
24          This case is scheduled for a settlement conference on May 26, 2021, at 10:00am before
25   Magistrate Judge Jennifer L. Thurston. (ECF No. 26.)
26          On February 4, 2021, defendants Hickman and Kamen (“Defendants”) filed a motion to
27   modify the August 4, 2020 Discovery and Scheduling Order. (ECF No. 24.) No opposition has
28   been filed.

                                                    1
           Case 1:18-cv-01316-DAD-GSA Document 28 Filed 03/23/21 Page 2 of 3



 1          On March 18, 2021, Plaintiff filed a motion for an extension of time until April 15, 2021,
 2   to respond to Defendants’ outstanding discovery requests. (ECF No. 27.) No opposition has
 3   been filed.
 4   II.    DEFENDANTS’ MOTION TO MODIFY SCHEDULING ORDER
 5          Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
 6   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
 7   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
 8   modification of a scheduling order must generally show that even with the exercise of due
 9   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
10   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
11   order fails to show due diligence the inquiry should end and the court should not grant the motion
12   to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
13          Pursuant to the court’s Discovery and Scheduling Order issued on August 4, 2020, the
14   current deadline for completion of discovery in this case was February 4, 2021, and the current
15   deadline for the filing of dispositive motions is April 4, 2021. (ECF No. 23.) Defendants request
16   forty-five day extensions of the discovery and dispositive motions deadlines to allow time for
17   Defendants to receive Plaintiff’s outstanding discovery responses, to review Plaintiff’s
18   responses, and to prepare a motion to compel, if necessary. Defendants report that Plaintiff
19   recently requested an extension of time from Defendants to provide discovery responses, and
20   Defendants agreed to the request rather than immediately resorting to filing a motion to compel.
21   Defendants argue that extensions of the discovery and dispositive motions deadlines potentially
22   avoid Defendants filing a motion to compel and allow the parties time to resolve discovery
23   informally.
24          Discussion
25          Based on the above the court finds good cause to grant Defendants’ motion to modify the
26   scheduling order. In light of the pending settlement conference and Plaintiff’s motion for
27   extension of time to file discovery responses, the court shall extend the discovery deadline to
28   June 15, 2021 and the dispositive motions deadline to August 15, 2021, for all parties.

                                                     2
              Case 1:18-cv-01316-DAD-GSA Document 28 Filed 03/23/21 Page 3 of 3



 1   III.      PLAINTIFF’S MOTION FOR EXTENSION OF TIME
 2             Plaintiff requests an extension of time until April 15, 2021, to respond to Defendants’
 3   pending discovery requests. Plaintiff asserts that he lacks sufficient access to the prison library
 4   for copies and research due to the restrictions in place because of the Covid-19 virus, and he is
 5   currently awaiting the next available open library hours to complete the discovery.
 6             The court thus finds good cause to grant Plaintiff’s motion for extension of time until
 7   April 15, 2021.
 8   IV.       CONCLUSION
 9             Based on the foregoing, and good cause appearing, IT IS HEREBY ORDERED that:
10             1.     Defendants’ motion to modify the court’s scheduling order, filed on February 4,
11                    2021, is GRANTED; the deadline for completion of discovery is extended from
12                    February 4, 2021 to June 15, 2021, for all parties; the deadline for filing
13                    dispositive motions is extended from April 4, 2021, to August 15, 2021, for all
14                    parties; and all other provisions of the court’s August 4, 2020, Discovery and
15                    Scheduling Order remain the same; and
16             2.     Plaintiff’s motion for extension of time, filed on March 18, 2021, is GRANTED;
17                    and Plaintiff is granted until April 15, 2021, to respond to Defendants’
18                    outstanding discovery requests.
19
     IT IS SO ORDERED.
20

21          Dated:   March 22, 2021                            /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


                                                        3
